Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 OBIE E. TEMPLIN,                                      CIVIL COMPLAINT

 Plaintiff,
                                                       CASE NO. 6:20-cv-00152
 v.

 WEBCOLLEX, LLC d/b/a CKS FINANCIAL,                   DEMAND FOR JURY TRIAL

 Defendant.


                                            COMPLAINT

         NOW COMES Obie E. Templin (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Defendant, Webcollex, LLC d/b/a

CKS Financial (“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392 for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. The Court has supplemental jurisdiction over the state law TDCA claim under 28 U.S.C.

§1367.

      4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Eastern

District of Texas, Defendant conducts business in the Eastern District of Texas, and a substantial

                                                   1
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 2 of 11 PageID #: 2




portion of the events or omissions giving rise to the claims occurred within the Eastern District of

Texas.

                                              PARTIES

   5. Plaintiff is veteran and is a natural person over 18-years-of-age and is a “consumer” as the

term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   1. Defendant is a debt collection agency with its principal place of business located at 505

Independence Parkway, Chesapeake, Virginia 23320. Defendant engages in collection activities

in the state of Texas.

   6. Defendant is a collection agency with the primary purpose of collecting or attempting to

collect consumer debts owed or allegedly owed to others. Defendant is engaged in the business of

collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted

to be owed or due to others using the mail and/or telephone, including consumers in the State of

Texas.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. Prior to the events that give rise to this action, Plaintiff obtained a Visa credit card (“subject

debt”).

   8. Sometime thereafter, Plaintiff fell on financial hardship and could not keep up with

payments and defaulted on the subject debt.

   9. Subsequently thereafter, Defendant acquired the right to collect on the defaulted subject

debt.

   10. In fall of 2019, Defendant began placing collection calls to Plaintiff’s cellular telephone

number (903) XXX-0830, in an attempt to collect on the defaulted subject debt.




                                                  2
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 3 of 11 PageID #: 3




   11. Plaintiff was the sole subscriber, owner, possessor, and operator of the cellular telephone

ending in 0830.

   12. On multiple occasions, Plaintiff answered phone calls from Defendant and demanded it

cease calling his cellular phone number and send all correspondence via mail.

   13. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign, calling Plaintiff’s cellular phone number without ever

sending Plaintiff any mailed correspondence.

   14. In January 2020, Plaintiff received a call from Defendant in which Defendant’s

representative used offensive, explicit language toward Plaintiff.

   15. In total, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular telephone from fall 2019 through the present day.

   16. In the calls that Plaintiff did answer, Plaintiff was greeted by a pre-recorded message

instructing Plaintiff to hold for the next available representative, followed by a noticeable period

of “dead air” while Defendant’s automated telephone system attempted to connect Plaintiff to a

live agent.

   17. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   18. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s calls.

   19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system, which is a telephone dialing system commonly used

in the debt collection industry to collect defaulted debts.




                                                  3
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 4 of 11 PageID #: 4




   20. Defendant has used the phone number (903) 270-0595 to call Plaintiff’s cellular phone, but

upon information and belief, Defendant uses multiple other phone numbers to contact Plaintiff.

                                               DAMAGES

   21. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   22. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.

   23. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   24. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).




                                                  4
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 5 of 11 PageID #: 5




   27. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   28. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   29. The debt which Defendant is attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   30. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   31. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   32. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(2), d(5), e, and e(10) through its unlawful

debt collection practices.

       a. Violations of FDCPA § 1692c

   33. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over after he demanded that it cease contacting him was harassing and abusive. Even

after being told to stop contacting him, Defendant continued its onslaught of phone calls with the

specific goal of oppressing and abusing Plaintiff into making a payment on the subject debt.

   34. Furthermore, the high volume of calls shows that Defendant willfully ignored Plaintiff’s

pleas with the goal of annoying and harassing him into submission.




                                                  5
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 6 of 11 PageID #: 6




   35. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to him.

       b. Violations of FDCPA § 1692d

   36. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking payment on the subject debt. Moreover,

Defendant continued placing the relentless calls after Plaintiff put Defendant on notice that its calls

were not welcome on numerous occasions.

   37. Defendant violated §1692d(2) when its representative used profane and offensive language

toward Plaintiff in a phone call. This language was used with the intent to intimidate and abuse

Plaintiff in hopes that he would pay the subject debt.

   38. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore, Defendant continued

to place these calls after Plaintiff informed Defendant its calls were no longer welcome.

Specifically, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone from fall 2019 through the present day, using an ATDS without his prior

consent.

       c. Violation of FDCPA § 1692e

   39. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt from Plaintiff. Defendant repeatedly contacted Plaintiff and even

used profane, explicit language toward him. Even after being apprised of its unlawful acts,

Defendant continued its harassing behavior by calling Plaintiff numerous times in a deceptive

attempt to force him to answer its calls and ultimately make a payment. Through its conduct,



                                                  6
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 7 of 11 PageID #: 7




Defendant misleadingly represented to Plaintiff that it had could use abusive language toward him

and contact him via an ATDS when it never had prior consent to do so in the first place.

   40. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant harassing phone calls to the phones of consumers.

   41. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   42. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff OBIE E. TEMPLIN respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

         COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   43. Plaintiff restates and realleges paragraphs 1 through 42 as though fully set forth herein.

   44. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   45. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).




                                                7
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 8 of 11 PageID #: 8




    46. As discussed above, based on Defendant’s pre-recorded messages and lack of prompt

human response during the phone call in which Plaintiff answered, Defendant used an ATDS to

place calls to Plaintiff’s cellular phone.

    47. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

    48. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

    49. Defendant violated the TCPA by placing hundreds of phone calls to Plaintiff’s cellular

telephone from fall 2019 through the present day, using an ATDS without his prior consent.

    50. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

    51. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

    52. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

    53. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

    54. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between December 2018 and the present day, using an ATDS without his prior consent.

    55. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).




                                                  8
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 9 of 11 PageID #: 9




   56. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   57. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff OBIE E. TEMPLIN respectfully requests that this Honorable Court
enter judgment in his favor as follows:

   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                 COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   58. Plaintiff restates and realleges paragraphs 1 through 57 as though fully set forth herein.

   59. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   60. Defendant is a “third party collector” as defined by Tex. Fin. Code Ann § 392.001(7).

   61. The subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 391.302

   62. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,



                                                 9
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 10 of 11 PageID #: 10




 or making repeated or continuous telephone calls, with the intent to harass a person at the called

 number.”

    63. Defendant violated the TDCA when it called Plaintiff repeatedly despite his requests that

 the calls cease. The repeated calls were made with the hope that Plaintiff would succumb to the

 harassing behavior and ultimately make a payment on the subject debt.

    64. Moreover, Defendant continued to place calls to Plaintiff’s cellular phone after he

 requested Defendant to cease calling him.

    65. Despite Plaintiff’s requests for Defendant’s phone calls to cease, Defendant continued to

 place collection calls to Plaintiff’s cellular phone without his consent.

    66. As pled above, Plaintiff incurred actual damages as a direct result of Defendant’s

 harassment.

 WHEREFORE, Plaintiff OBIE E. TEMPLIN requests that this Honorable Court:
        a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
        b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
        c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
        d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
        e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b)-(e); and
        f. Award any other relief as the Honorable Court deems just and proper.
 Plaintiff demands trial by jury.




                                                  10
Case 6:20-cv-00152-JCB-KNM Document 1 Filed 03/27/20 Page 11 of 11 PageID #: 11




 Dated: March 27, 2020                          Respectfully Submitted,

                                                /s/ Marwan R. Daher
                                                /s/ Alexander J. Taylor
                                                /s/ Omar T. Sulaiman
                                                Marwan R. Daher, Esq.
                                                Alexander J. Taylor, Esq.
                                                Omar T. Sulaiman, Esq.
                                                Counsel for Plaintiff
                                                Sulaiman Law Group, Ltd
                                                2500 S Highland Ave, Suite 200
                                                Lombard, IL 60148
                                                Telephone: (630) 575-8181
                                                mdaher@sulaimanlaw.com
                                                ataylor@sulaimanlaw.com
                                                osulaiman@sulaimanlaw.com




                                      11
